Plaintiff's recovery should be limited to 80 per cent. of the contract price of the work actually performed by Hale up to the time of his default, and from the sum of $3,060.70 paid by Severns to Hale, which the opinion holds that Broe is entitled to recover, should be deducted the sum of $800 that from the uncontradicted evidence appears to have been in excess of 80 per cent. of the work performed at the time of Hale's default.
There was no error in awarding interest. Section 2848, Rev. Laws 1910, allows the recovery of interest upon damages which are certain or capable of being made certain by calculation and the right to recover which is vested on a particular day. The amount which plaintiff was entitled to recover is determined by the amount which had accrued under Hale's contract, to wit, 80 per cent. of the contract price of the work performed, and the right to recover this amount vested as the work was completed weekly by Hale. The amount was easily capable of being made certain, and Severns knew as the payments were made to Hale that Broe was entitled to receive the amounts thereof, and, having paid them to Hale in the face of his written agreement to pay said amounts to Broe, ought not be heard to complain of the allowance of interest thereon. *Page 87 
The judgment in favor of plaintiff in cause known as No. 1155 is modified and reduced to $2,260.70, with interest thereon at 6 per cent. from January 14, 1905, and costs, and, as so modified, is affirmed. The opinion of the commission is in all other respects approved.
All the Justices concur.